DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: please insert the JP foreign priority application number and date as part of a first paragraph in the Specification labelled “Cross-Reference to Related Applications”.  Please also insert the WIPO application number and date, and also insert the WIPO publication number and date, into this paragraph.  
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “Formula (1)” on line 11 should be rewritten to state “the Formula (1)” for consistency type purposes.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “Formula (2)” on line 18 should be rewritten to state “the Formula (2)” for consistency type purposes.  Appropriate correction is required.
Claim 1 is objected to because of the following informalities:  the limitation “Formula (3)” on line 21 should be rewritten to state “the Formula (3)” for consistency type purposes.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8-10, and any of their dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble “an adsorption material for immunosuppressive leukocyte”.  However, there is no claimed structure or function in the body of the claim that demonstrates how the “adsorption material” is “for immunosuppressive leukocyte”.  Examiner assumes that the “material” is intended to “adsorb” an “immunosuppressive leukocyte” but this is not reflected in either the preamble or the body of the claim in such a way to make it clear how the “adsorption material” is used with said “immunosuppressive leukocyte”.  Examiner finds the preamble/claim indefinite for these reasons.
Claim 1 recites the limitation “the nitrogen-containing compound” on line 4.  It is not clear if this limitation is now only “the one” of the “at least one nitrogen-containing compound” recited on line 3 of the claim, or if there is still “at least one” total.  Examiner interprets this limitation to include “the at least one”.  Dependent Claims 2, 3 & 8 all recite this limitation as well.
Claim 1 recites a limitation with a group “the nitrogen-containing compound being selected from a polyamine…and a secondary aliphatic amine represented by Formula (3)” on lines 4-6 of the claim.  This group recitation appears to reflect an improper Markush group recitation in which the transitional phrase should read “being selected from a group consisting of” instead of “being selected from”.  Examiner recommends changing this recitation to reflect the proper Markush group transitional phrase.
Claim 1 recites the phrase “a hydrogen atom…may be replaced” on line 14 and the phrase “an alkyl group that may have an amino group” on line 15. These phrases use the term “may be” which makes the limitations associated with said phrases indefinite since it is not clear if the limitations associated with said phrases are part of the claimed invention or not.
Claims 4, 9 & 10 all recite the limitation “a form of fiber”.  However, it is not clear if this “form” and “fiber” are the same or different from “a form of fiber” already recited in Claim 1.  Examiner interprets it to be the same.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 6-10 & 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita et al., (“Tomita”, US 2013/0220912), in view of Ueno et al., WO2013129384, (“Ueno”, “Machine Translation of WO2013129384”, published 2013, 68 total pages).
Claims 1-4 & 8-10 are directed to an adsorption material, a composition or product type invention group.
Regarding Claims 1-4 & 8-10, Tomita discloses an adsorption material for immunosuppressive leukocyte, (See Abstract and See paragraphs [0006], [0019] & [0020]), the adsorption material comprising: 
a water-insoluble carrier, (See paragraph [0017], [0023] & [0049]), to which at least one nitrogen-containing compound is bound, (See paragraphs [0023], [0029] & [0050]), the nitrogen-containing compound being selected from a polyamine represented by the following Formula (1), a primary aliphatic amine represented by the following Formula (2), and a secondary aliphatic amine represented by the following Formula (3), (See paragraphs [0049]-[0051]; Examiner interprets selecting the compound from Formula (1), “tetraethylenepentamine” according to paragraph [0029] of the instant Specification; and that the other formulas claimed are optional as part of an either/or group), 
wherein the water-insoluble carrier has a form of fiber or particle, (See paragraph [0049]), the fiber or the particle has a diameter of 15 to 50 microns, (See paragraph [0017], [0031] & [0048]; The example shown has a diameter of 20 microns, anticipating the claimed range at that value), and the water-insoluble carrier has a surface with an arithmetic mean roughness of 0.1 to 3.0 microns: 
R1R2N-X-NR3R4 ... Formula (1) 
wherein in Formula (1), X is a saturated or unsaturated aliphatic hydrocarbon group having 2 to 20 carbon atoms, or a heteroatom-containing carbon chain in which 1 to 5 carbon atoms of a saturated or unsaturated aliphatic hydrocarbon group having 3 to 20 carbon atoms are replaced with a nitrogen atom, a hydrogen atom that bonds to the nitrogen atom may be replaced with an alkyl group that may have an amino group, and R1 to R4 are each independently a hydrogen atom or an alkyl group, (See paragraphs [0049]-[0051]; “tetraethylenepentamine” according to paragraph [0029] of the instant Specification); 
NH2R5 ... Formula (2) 
wherein in Formula (2), R5 is a saturated or unsaturated aliphatic hydrocarbon group having 1 to 12 carbon atoms; 
NHR6R7 ... Formula (3) 
wherein in Formula (3), R6 and R7 are each independently a saturated or unsaturated aliphatic hydrocarbon group having 1 to 12 carbon atoms, (Based on the above optional either/or group limitation for Formulas (1), (2) & (3), Examiner selects Formula (1), noting that Formulas (2) & (3) are optional and not required).
Tomita does not explicitly disclose the surface with an arithmetic mean roughness of 0.1 to 3.0 microns.
Ueno discloses a material for treating leukocyte, (See paragraph [0009] & [0047], Ueno), in which the material has a surface with an arithmetic mean roughness of 0.1 to 3.0 microns, (See paragraph [0047]; Ueno discloses an Ra (equivalent to arithmetic mean roughness) range from 0.2 microns or more, anticipating the claimed range from 0.2 to 3.0 microns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the adsorption material of Tomita by incorporating 
the surface with an arithmetic mean roughness of 0.1 to 3.0 microns
as in Ueno because a roughness should be selected or controlled for “the purpose of adsorbing leukocytes”, (See paragraph [0009], Ueno), and to avoid being too uneven since “platelets and white blood cells are stimulated to activate the blood coagulation system, and blood cell components adhere to the site, resulting in residual blood” in which “the protein adsorption efficiency decreases”, (See paragraph [0046], Ueno).  By selecting this disclosed surface roughness, it produces “an adsorption column having improved adsorption performance”, (See paragraph [0013], Ueno).
Additional Disclosures Included:
Claim 2: The adsorption material according to claim 1, wherein the nitrogen-containing compound comprises the polyamine represented by the Formula (1), (See paragraphs [0049]-[0051]; “tetraethylenepentamine”; Tomita).
Claim 3: The adsorption material according to claim 1, wherein the nitrogen-containing compound binds to the water-insoluble carrier via a linker, (See paragraphs [0023], [0029] & [0050]; “chloroacetamidomethyl”; Tomita).
Claim 4: The adsorption material according to claim 1, wherein the water-insoluble carrier has a form of fiber, (See paragraph [0017], [0023] & [0049]; Tomita).
Claim 8: The adsorption material according to claim 2, wherein the nitrogen-containing compound binds to the water-insoluble carrier via a linker, (See paragraphs [0023], [0029] & [0050]; “chloroacetamidomethyl”; Tomita).
Claim 9: The adsorption material according to claim 2, wherein the water-insoluble carrier has a form of fiber, (See paragraph [0017], [0023] & [0049]; Tomita).
Claim 10: The adsorption material according to claim 3, wherein the water-insoluble carrier has a form of fiber, (See paragraph [0017], [0023] & [0049]; Tomita).
Claims 6 & 7 are directed to an adsorption column, an apparatus or device type invention group.
Regarding Claims 6 & 7, Tomita discloses an adsorption column comprising the adsorption material according to claim 1, (See paragraphs [0041], [0042],& [0049]-[0051], Tomita).
Additional Disclosures Included:
Claim 7: The adsorption column according to claim 6, wherein the adsorption column is used for a blood purification therapy, (See paragraphs [0003], [0006], [0041] & [0042], Tomita).
Claim 14 is directed to an adsorption column, an apparatus or device type invention group.
Regarding Claim 14, modified Tomita discloses an adsorption column comprising the adsorption material according to claim 2, (See paragraphs [0003], [0006], [0041] & [0042], Tomita).
Claim 15 is directed to an adsorption column, an apparatus or device type invention group.
Regarding Claim 15, modified Tomita discloses an adsorption column comprising the adsorption material according to claim 3, (See paragraphs [0003], [0006], [0041] & [0042], Tomita).
Claim 16 is directed to an adsorption column, an apparatus or device type invention group.
Regarding Claim 16, modified Tomita discloses an adsorption column comprising the adsorption material according to claim 4, (See paragraphs [0003], [0006], [0041] & [0042], Tomita).
Claim(s) 5, 11-13 & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tomita in view of Ueno in further view of Ogasawara et al., (“Ogasawara”, US 2014/0017667).
Claims 5 & 11-13 are directed to an adsorption material, a composition or product type invention group.
Regarding Claim 5, modified Tomita discloses the adsorption material according to claim 1, but does not explicitly disclose wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte.
Ogasawara discloses an adsorption material, (See paragraphs [0003] & [0014], Ogasawara), wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte, (See paragraph [0035] & [0079], Ogasawara; LAP positive T cell – T cell is a type of lymphocyte).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the adsorption material of modified Tomita by incorporating 
wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte
 as in Ogasawara because Tomita states that in its adsorption material “all of the 3 types of leukocytes, that is, granulocytes, monocytes and lymphocytes, can be efficiently removed by adsorption from blood of a patient”, (See paragraph [0016], Tomita), in which Ogasawara discloses a LAP positive T cell, (See paragraph [0035], Ogasawara), which is known to be a lymphocyte, (See instant Specification paragraph [0003]).  Furthermore, Ogasawara provides removal of interleukin-10, (See paragraphs [0003] & [0005], Ogasawara), for which Tomita also removes, (See paragraph [0021], Tomita), for “treatment of an inflammatory disease”, (See paragraph [0019], Tomita), in which the “capturing material…can selectively capture immunosuppressive cells” for “cancer treatment”, (See paragraphs [0048] & [0005], Ogasawara).
Claim 17 is directed to an adsorption column, an apparatus or device type invention group.
Regarding Claim 17, modified Tomita discloses an adsorption column comprising the adsorption material according to claim 5, (See paragraphs [0003], [0006], [0041] & [0042], Tomita).
Regarding Claim 11, modified Tomita discloses the adsorption material according to claim 2, but does not explicitly disclose wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte.
Ogasawara discloses an adsorption material, (See paragraphs [0003] & [0014], Ogasawara), wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte, (See paragraph [0035] & [0079], Ogasawara; LAP positive T cell – T cell is a type of lymphocyte).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the adsorption material of modified Tomita by incorporating 
wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte
 as in Ogasawara because Tomita states that in its adsorption material “all of the 3 types of leukocytes, that is, granulocytes, monocytes and lymphocytes, can be efficiently removed by adsorption from blood of a patient”, (See paragraph [0016], Tomita), in which Ogasawara discloses a LAP positive T cell, (See paragraph [0035], Ogasawara), which is known to be a lymphocyte, (See instant Specification paragraph [0003]).  Furthermore, Ogasawara provides removal of interleukin-10, (See paragraphs [0003] & [0005], Ogasawara), for which Tomita also removes, (See paragraph [0021], Tomita), for “treatment of an inflammatory disease”, (See paragraph [0019], Tomita), in which the “capturing material…can selectively capture immunosuppressive cells” for “cancer treatment”, (See paragraphs [0048] & [0005], Ogasawara).
Regarding Claim 12, modified Tomita discloses the adsorption material according to claim 3, but does not explicitly disclose wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte.
Ogasawara discloses an adsorption material, (See paragraphs [0003] & [0014], Ogasawara), wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte, (See paragraph [0035] & [0079], Ogasawara; LAP positive T cell – T cell is a type of lymphocyte).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the adsorption material of modified Tomita by incorporating 
wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte
 as in Ogasawara because Tomita states that in its adsorption material “all of the 3 types of leukocytes, that is, granulocytes, monocytes and lymphocytes, can be efficiently removed by adsorption from blood of a patient”, (See paragraph [0016], Tomita), in which Ogasawara discloses a LAP positive T cell, (See paragraph [0035], Ogasawara), which is known to be a lymphocyte, (See instant Specification paragraph [0003]).  Furthermore, Ogasawara provides removal of interleukin-10, (See paragraphs [0003] & [0005], Ogasawara), for which Tomita also removes, (See paragraph [0021], Tomita), for “treatment of an inflammatory disease”, (See paragraph [0019], Tomita), in which the “capturing material…can selectively capture immunosuppressive cells” for “cancer treatment”, (See paragraphs [0048] & [0005], Ogasawara).
Regarding Claim 13, modified Tomita discloses the adsorption material according to claim 4, but does not explicitly disclose wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte.
Ogasawara discloses an adsorption material, (See paragraphs [0003] & [0014], Ogasawara), wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte, (See paragraph [0035] & [0079], Ogasawara; LAP positive T cell – T cell is a type of lymphocyte).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the adsorption material of modified Tomita by incorporating 
wherein the immunosuppressive leukocyte is a LAP positive lymphocyte or a LAP positive monocyte
 as in Ogasawara because Tomita states that in its adsorption material “all of the 3 types of leukocytes, that is, granulocytes, monocytes and lymphocytes, can be efficiently removed by adsorption from blood of a patient”, (See paragraph [0016], Tomita), in which Ogasawara discloses a LAP positive T cell, (See paragraph [0035], Ogasawara), which is known to be a lymphocyte, (See instant Specification paragraph [0003]).  Furthermore, Ogasawara provides removal of interleukin-10, (See paragraphs [0003] & [0005], Ogasawara), for which Tomita also removes, (See paragraph [0021], Tomita), for “treatment of an inflammatory disease”, (See paragraph [0019], Tomita), in which the “capturing material…can selectively capture immunosuppressive cells” for “cancer treatment”, (See paragraphs [0048] & [0005], Ogasawara).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891. The examiner can normally be reached M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN M PEO/Primary Examiner, Art Unit 1779